Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 1 of 37 Page ID #:1

   1   THOMAS J. BOIS, II (Bar No. 110250)
       JAMES C. MACDONALD (Bar No. 175760)
   2   BOIS & MACDONALD
       2030 Main Street, Suite 660
   3   Irvine, CA 92614
       Telephone: (949) 660-0011
   4   Facsimile: (949) 660-0022
       E-mail: tbois@boismac.com;
   5   jmacdonald@boismac.com
   6   Attorneys for Plaintiff
       SLOW RIVER, LLC, a California Limited
   7   Liability Company
   8

   9                       UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11 SLOW RIVER, LLC, a California         )   CASE NO.: 2:20-cv-6088
       Limited Liability Company,          )
  12                                       )   COMPLAINT FOR:
                    Plaintiff,             )
  13                                       )   (1)  STRICT LIABILITY
       vs.                                 )        (RCRA-42 U.S.C. § 6972);
  14                                       )   (2) (CAL HEALTH AND SAFETY
       Estate of JAMES JONES (Deceased) )           CODE HWCL– §25100 ET
  15   an individual dba JIFFY FOOD        )        SEQ.);
       STORE; Estate of DOUGLAS            )   (3) CONTINUING PUBLIC
  16   CARPENTER (Deceased) an             )        NUISANCE;
       individual dba JIFFY FOOD STORE; )      (4) CONTINUING PRIVATE
  17   E-Z SERVE PETROLEUM                 )        NUISANCE;
       MARKETING COMPANY, a                )   (5) NUISANCE PER SE;
  18   forfeited Delaware corporation; E-Z )   (6) BREACH OF
       SERVE PETROLEUM                     )        CONTRACT/LEASE;
  19   MARKETING COMPANY OF                )   (7) NEGLIGENT
       CALIFORNIA, a suspended             )        INTERFERENCE WITH
  20   California corporation;             )        PROSPECTIVE BUSINESS
       RESTRUCTURE PETROLEUM               )        ADVANTAGE;
  21   MARKETING SERVICES OF               )   (8) INTENTIONAL
       CALIFORNIA, INC., a suspended       )        INTERFERENCE WITH
  22   California corporation; ERSIN       )        PROSPECTIVE BUSINESS
       AKSOY an individual; BAY            )        ADVANTAGE;
  23   AREA/DIABLO PETROLEUM, CO., )           (9) UNFAIR COMPETITION
       a California corporation doing      )        (CAL. BUS. & PROF CODE
  24   business as GOLDEN GATE             )        § 17200)
       PETROLEUM COMPANY; and              )   (10) STATUTORY FAILURE TO
  25   DOES 1-10, inclusive,               )        DISCLOSE (CAL. HEALTH
                                           )        AND SAFETY CODE
  26                Defendants.            )        § 25359.7);
                                               (11) EQUITABLE INDEMNITY;
  27                                           (12) DECLARATORY RELIEF
                                                    (STATE AND FEDERAL)
  28
                                               DEMAND FOR JURY TRIAL

                                           -1-
       32718                             Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 2 of 37 Page ID #:2

   1           Plaintiff SLOW RIVER, LLC, a California Limited Liability Company,
   2 (hereinafter "Plaintiff”) alleges as follows:

   3                         JURISDICTIONAL ALLEGATIONS
   4           1.    This court has jurisdiction over this subject matter because federal
   5 questions exist pursuant to 42 U.S.C. § 6972(b)(2)(A) (“RCRA”).

   6           2.    Venue is proper in this district under 28 U.S.C. § 1391(b) because the
   7 claims arise at properties located at 995 Los Osos Valley Road, Los Osos, California

   8 (“Impacted Site”). The Impacted Site is located within the boundaries of this court’s

   9 jurisdiction.

  10           3.    This court has jurisdiction to hear the state law and common law claims
  11 brought because they arise out of the same common nucleus of facts, acts and

  12 occurrences as the federal questions presented. Furthermore, considerations of judicial

  13 economy, convenience and fairness to the parties require the claims be tried together in

  14 one jurisdictional proceeding.

  15                              FACTUAL ALLEGATIONS
  16           4.    JAMES JONES is an individual that did business as JIFFY FOOD
  17 STORE and is deceased with an estate established after his death whom did business

  18 and operated in the State of California and owned or operated on the Impacted Site

  19 from approximately 1971 through 1986.

  20           5.    DOUGLAS CARPENTER is an individual that did business as JIFFY
  21 FOOD STORE and is deceased with an estate established after his death whom did

  22 business and operated in the State of California and owned or operated on the Impacted

  23 Site from approximately 1971 through 1986.

  24           6.    E-Z SERVE PETROLEUM MARKETING COMPANY is a forfeited
  25 Delaware corporation that did business and operated in the State of California and

  26 owned or operated on the Impacted Site from approximately 1986-1992.

  27           7.    E-Z   SERVE      PETROLEUM          MARKETING       COMPANY         OF
  28 CALIFORNIA is a suspended California corporation that did business and operated in

       32718                                   -2-
                                             Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 3 of 37 Page ID #:3

   1 the State of California and owned or operated on the Impacted Site from approximately

   2 1986-1992.

   3           8.    RESTRUCTURE PETROLEUM MARKETING SERVICES OF
   4 CALIFORNIA, INC. (“Restructure”) is a suspended California corporation that did

   5 business and operated in the State of California and owned or operated on the Impacted

   6 Site from approximately 1986-1992.

   7           9.    ERSIN AKSOY is an individual that did business and operated in the
   8 State of California and owned or operated on the Impacted Site from approximately

   9 1993-1997.

  10           10.   BAY AREA/DIABLO PETROLEUM, CO. is a California corporation
  11 doing business as GOLDEN GATE PETROLEUM COMPANY that did business and

  12 operated in the State of California, and owned the Impacted Site from at least

  13 approximately 1997 through 2007, and operated on the Impacted Site from 1997

  14 through the present (hereinafter referred to as “Bay Area/Diablo”).

  15           11.   Plaintiff is unaware of the true names and capacities, whether individual,
  16 associate, and corporate or otherwise, of Defendants Does 1-10, and therefore sues

  17 such Defendants by fictitious name. Plaintiff alleges that Does 1-10, and each of them,

  18 were doing business within the State of California during the relevant time frame.

  19 Plaintiff will seek leave of this Court to amend the Complaint when the identities of

  20 these persons or entities are ascertained.

  21           12.   Plaintiff is informed and believes and thereon alleges at all relevant times
  22 herein mentioned, each of the Defendants were the agent, representative, principal,

  23 servant, employee, partner, alter ego, joint venturer, successor-in-interest, assistant,

  24 and/or consultant of each and every remaining Defendant, and as such, was at all times

  25 acting within the course, scope, purpose and authority of such agency, partnership,

  26 employment and/or venture, and with the express or implied knowledge, permission,

  27 authority, approval, ratification and consent of the remaining Defendants, whether said

  28 authority was actual, ostensible, or apparent; and each Defendant was negligent and

       32718                                     -3-
                                               Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 4 of 37 Page ID #:4

   1 reckless in the selection, hiring, and supervision of each and every other Defendant as

   2 an agent, representative, principal, servant, employee, partner, alter ego, joint venturer,

   3 successor-in-interest, assistant, and/or consultant.       Plaintiff at all material times
   4 beginning in 2007 has been the fee owner of the Impacted Site.

   5           13.   Plaintiff alleges that since at least 1971 the Defendants, and each of them,
   6 stored and used, allowed the storage and use, or authorized the storage and use of:

   7 liquid, solid and hazardous wastes, including but not limited to:

   8 waste oils; motor oils; oil; petroleum hydrocarbons; gasoline; diesel; benzene, toluene,

   9 ethylbenzene, xylenes (“BTEX”); methyl-tertiary-butyl-ether (“MTBE”); and tertiary

  10 butyl alcohol (“TBA”) (collectively “Hazardous Substances” and/or “Hazardous

  11 Wastes”) as liquid and hazardous wastes and other contaminants in numerous places.

  12 These places included but were not limited to: aboveground drums; barrels and other

  13 storage containers; aboveground storage tanks; underground storage tanks;

  14 aboveground pipe lines; underground pipe lines; dispensing systems; sumps; surface

  15 impoundments; surface gutters; surface troughs; clarifiers; slab drains; sewer laterals;

  16 and holding basins and other facility receptacles.         Plaintiffs further allege these
  17 Hazardous Substances and Hazardous Wastes releases are now present on the Impacted

  18 Site in soil, soil vapor and/or groundwater. Plaintiffs further allege the Defendants

  19 owned and/or operated a treatment, storage and/or disposal facility as defined by

  20 RCRA in performing these operations.

  21           14.   Plaintiff alleges on occasion, the waste storage containers, devices, and
  22 other improvements allowed sudden and accidental leaking, discharging and disposing

  23 of the liquid, solid and hazardous wastes and other contaminants stored in them into

  24 the soil and groundwater at and beneath the Impacted Site and extending beneath

  25 surrounding areas. Since the date the waste storage containers, devices and other

  26 improvements began to suddenly and accidentally leak, discharge and dispose of the

  27 liquid, solid and hazardous wastes and other contaminants stored in them, said wastes

  28 have been disposed, discharged, released, spilled, leaked, leached and/or migrated into

       32718                                     -4-
                                               Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 5 of 37 Page ID #:5

   1 the soil and groundwater at and beneath the Impacted Site. Thereafter, continuing to

   2 the present, said liquid, solid, Hazardous Substances and Hazardous Wastes from the

   3 Impacted Site have leached, migrated and caused damage, including the contamination

   4 of the soil and groundwater at, beneath and adjacent to the Impacted Site.

   5           15.   Plaintiff alleges that the Defendants have handled, stored, treated,
   6 transported and/or disposed of Hazardous Substances and Hazardous Wastes at the

   7 Impacted Site in a manner which caused those wastes to suddenly and accidentally

   8 contaminate the soil and groundwater at, beneath and adjacent to the Impacted Site and

   9 thus caused an imminent and substantial endangerment to health or the environment.

  10           16.   In the most recent round of groundwater testing performed by the
  11 Defendants, benzene contamination was detected as high as 2300 micrograms per liter

  12 (“ug/l”) (also referred to as parts per billion (“ppb”)).         These concentrations
  13 substantially exceeding both the federal and California state governments have set

  14 Maximum Contaminant Levels (“MCL’s”) and/or cleanup goals for benzene (almost

  15 800 times the Federal MCL, and 2300 times the State MCL and/or cleanup goal).

  16 These MCL and/or cleanup goal standards establish permissible concentration levels

  17 for contaminants occurring in drinking water to prevent cancer exposure. The

  18 California MCL and/or cleanup goal for benzene is 1 ppb, and the Federal MCL is 5

  19 ppb. Based on these carcinogenic contamination concentrations, Plaintiffs allege on

  20 information and belief that Benzene and BTEX contamination located on the Impacted

  21 Site released by the Defendants will be identified by the Regional Board as chemicals

  22 of concern that it will direct be further investigated and remediated. Plaintiffs further

  23 allege these Petroleum Wastes may potentially be drawn into the remediation system

  24 and/or underneath and into Plaintiffs’ buildings when and if soil and/or groundwater

  25 remediation is performed.

  26           17.   Plaintiff alleges in 2003 Bay Area/Diablo Defendants misrepresented
  27 facts to the State Water Resources Control Board (“State Board”) concerning the

  28 source of pollution present at the Impacted Site. This misrepresentation ultimately

       32718                                   -5-
                                             Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 6 of 37 Page ID #:6

   1 resulted in a denial of the ability to access funds available from the State Board to

   2 investigate and remediate the Impacted Site in 2004.          Plaintiff alleges it had no
   3 knowledge of these activities at the time of purchase of the Impacted Site and did not

   4 learn of these facts before at least March 2018.

   5           18.   On June 4, 2004 Defendants Restructure and Bay Area/Diablo were
   6 designated as Responsible Parties by the Central Coast Regional Water Quality Control

   7 Board ("Regional Board") for the pollution present on the Impacted Site and directed

   8 to investigate and remediate pollution present on the Impacted Site. Plaintiff alleges it

   9 had no knowledge of these activities at the time of purchase of the Impacted Site and

  10 did not learn of these facts before at least March 2018.

  11           19.   Plaintiff purchased the Impacted Site from Bay Area/Diablo and/or Does
  12 1-5 (hereinafter referred to as “Bay Area/Diablo Defendants”) in 2007.

  13           20.   Plaintiff alleges Bay Area/Diablo Defendants had owned and operated
  14 many other polluted properties at the time of purchase. Plaintiff further alleges the Bay

  15 Area/Diablo Defendants that sold the Impacted Site had also operated at the Impacted

  16 Site for at least ten (10) years and performed the operations that released Hazardous

  17 Substances and Hazardous Wastes onto the Impacted Site. Therefore, in addition to

  18 knowledge gained from other sites where Bay Area/Diablo Defendants’ operations had

  19 polluted other properties, they possessed at least ten (10) years of operational and

  20 ownership history concerning the Impacted Site at the time of Plaintiff’s purchase.

  21 Furthermore, as demonstrated by the application submitted by the Bay Area/Diablo

  22 Defendants to the State Board in 2003, and the failure to comply with directives from

  23 the Regional Board to further investigate and remediate the Impacted Site, Bay

  24 Area/Diablo knew significant pollution existed on the Impacted Site at the time of

  25 purchase that had not been remediated. However, such defendants purposely refused

  26 to disclose this information to Plaintiff as part of the sale of the Impacted Site, and in

  27 fact purposely misrepresented the amount and scope pf contamination present to

  28 Plaintiff.

       32718                                   -6-
                                             Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 7 of 37 Page ID #:7

   1           21.   As a result, Plaintiff alleges that Bay Area/Diablo Defendants had both
   2 general and specific prior expertise and experience in operating on, causing pollution

   3 to and/or selling properties such as the Impacted Site. Such expertise and experience

   4 should have allowed Bay Area/Diablo Defendants to determine the nature and extent of

   5 pollution that existed on the Impacted Site at the time of sale to provide notice of the

   6 same to Plaintiff. Plaintiff alleges it in contrast had no significant prior experience and

   7 expertise in acquiring polluted properties. Plaintiff further alleges under information

   8 and belief that no discount in the purchase price of the Impacted Site was factored into

   9 the sale price for the Impacted Site relating to the then existing environmental pollution

  10 on the Impacted Site at the time of purchase.

  11           22.   As a result of the facts alleged above in Paragraphs 17 through 21,
  12 Plaintiff alleges Bay Area/Diablo Defendants were in a superior position of knowledge

  13 concerning the nature, extent, impacts and legal ramifications of the existing pollution

  14 at the Impacted Site at the time of the purchase of the Impacted Site was superior to

  15 Plaintiff. Plaintiff further alleges these defendants were in a superior bargaining

  16 position compared to Plaintiff when negotiating and drafting any environmental

  17 allocation provisions as part of the purchase and/or the Lease.

  18           23.   After Plaintiff’s purchase Plaintiff then leased the Impacted Property to
  19 Bay Area/Diablo Defendants without any interruptions in the operations. Pursuant to

  20 the Lease provisions remediation of any Hazardous Substances or Hazardous Wastes is

  21 the sole responsibility of Bay Area/Diablo Defendants. Bay Area/Diablo Defendants

  22 are also responsible to maintain the Premises in compliance with all laws (Lease,

  23 Section 4.2), responsible and liable for any Hazardous Substances at the Impacted

  24 Property (as specifically defined in the Lease, including any “PreExisting

  25 Environmental Condition” (Lease, Section 4.4(c )). Moreover, the Lease, which was

  26 drafted by Bay Area/Diablo Defendants, contains a representation by Bay Area/Diablo

  27 Defendants that "…based on the environmental information in the files of Tenant and

  28 Original Landlord [i.e. Bay Area/Diablo], there are no known Pre-Existing

       32718                                    -7-
                                              Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 8 of 37 Page ID #:8

   1 Environmental Conditions on the date of this Lease, and based on such information,

   2 the possibility of such a Pre-Existing Environmental Condition is remote…". (Lease,

   3 Section 4.4(d)).

   4           24.   On July 25, 2016 the Bay Area/Diablo Defendants were issued a second
   5 directive letter by the Regional Board to perform further investigation of the pollution

   6 present on the Impacted Site. The Bay Area/Diablo Defendants refused to comply with

   7 this directive letter. Plaintiff alleges it had no knowledge, and no reason to reasonably

   8 know of, the issuance of this letter, or the impact of the activities described above at

   9 the time of purchase of the Impacted Site, and did not learn of facts that would have

  10 put it on notice of its claims until at least March of 2018.

  11           25.   Plaintiff alleges the Bay Area/Diablo Defendants purposefully withheld
  12 the activities that have given rises to these causes of action, and the prior July 26, 2016

  13 Regional Board notice from Plaintiff, and refused to disclose to Plaintiff that it had

  14 received this directive letter from the Regional Board. Plaintiff was not separately sent

  15 this notice by the Regional Board or any other entity and did not know that the letter

  16 had been issued.

  17           26.   Plaintiff alleges it did not become aware of the wrongful actions engaged
  18 in by the Bay Area/Diablo Defendants, or the presence of significant pollution or

  19 Hazardous Substances or Hazardous Wastes on the Impacted Site, until Plaintiff

  20 attempted to sell the Impacted Site in 2018. At that time a potential buyer of the

  21 Impacted Site commissioned a report which identified potential environmental

  22 concerns for the Site dated March 13, 2018, which was provided to Plaintiff shortly

  23 thereafter. Plaintiff alleges its receipt of this report was the first date on which Plaintiff

  24 became aware that any significant issues existed concerning the pollution that had been

  25 released by Defendants at the Site. Plaintiff also alleges that because of the presence of

  26 the pollution on the Site as identified in the March 13, 2018 report, the potential buyer

  27 for the Impacted Site ultimately refused to consummate the purchase of the Impacted

  28 Site.

       32718                                     -8-
                                               Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 9 of 37 Page ID #:9

   1           27.   Plaintiff alleges it acted timely after it was put on notice of the potential
   2 presence of pollution on the Impacted Site. On or about September 27, 2018 Plaintiff

   3 issued a Notice of Intent to Sue to Defendants under the applicable federal statutes

   4 relating to the Hazardous Substance and Hazardous Wastes detected on the Impacted

   5 Site. Defendants have failed to respond to this notice. Plaintiff alleges it also issued a

   6 second May 7, 2019 30 Day Notice to Bay Area/Diablo relating to its Lease

   7 obligations. Defendants have also failed to respond to this notice.

   8           28.   Plaintiff alleges on or about February 15, 2019 Bay Area/Diablo was
   9 again specifically provided notice that it had been named as a Responsible Party by the

  10 Regional Board and directed to investigate the pollution contamination present on or

  11 beneath the Impacted Site. As a result, on or before July 20, 2019, Bay Area/Diablo

  12 was directed by the Regional Board to implement the subsurface investigation Work

  13 Plan submitted by Plaintiff to the Regional Board on February 26, 2019 (and

  14 subsequently approved by the Regional Board on March 21, 2019). Plaintiff has

  15 obtained an extension for the implementation of that Work Plan until on or before

  16 October 20, 2019.

  17           29.   Plaintiff alleges that the Bay Area/Diablo Defendants actively concealed
  18 the presence of pollution on the Impacted Site by: (1) misrepresenting that pollution

  19 was not present on the Impacted Site before the purchase of the Impacted Site and

  20 instead representing “the possibility of such a Pre-Existing Environmental Condition is

  21 remote”; (2) failing to disclose in writing before purchase that such defendants had

  22 been ordered to investigate and remediate the pollution then present, but had simply

  23 refused to comply with such orders; and (3) refusing to provide notice to Plaintiff of

  24 ongoing directives by the Regional Board after purchase directing the Bay Area/Diablo

  25 Defendants to investigate and remediate the pollution present on the Impacted Site.

  26 Plaintiff further alleges that the Bay Area/ Diablo Defendants engaged in these actions

  27 for the specific purpose of concealing information from Plaintiff to prevent Plaintiff

  28 from discovering and acting on the pollution present on the Impacted Site. Plaintiff

       32718                                     -9-
                                               Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 10 of 37 Page ID #:10

    1 also alleges that each and every improper action engaged in by the Bay Area/Diablo

    2 Defendants since Plaintiff’s purchase of the Impacted Site results in the continuous

    3 accrual of any causes of action alleged by Plaintiff herein.

    4                              FIRST CLAIM FOR RELIEF
    5                 (For Relief under 42 U.S.C. § 6972(a)(1)(B) - “RCRA"
    6                                 Against All Defendants)
    7           30.   Plaintiff repeats and realleges the allegations contained in paragraphs 1
    8 through 29, inclusive, and incorporates them by reference as though fully set forth.

    9           31.   Pursuant to the notification requirements set forth in § 7002 of the Solid
   10 Waste Disposal Act, as amended by the Resource Conservation Recovery Act of 1976

   11 “RCRA”), 42 U.S.C. § 6972(b)(2)(A), Plaintiff has undertaken to notify all Defendants

   12 of its intention to file this lawsuit. This notice was issued more than 90 days before

   13 filing of this Complaint and copies of the United States Postal Service return receipts

   14 for Defendants that returned their return receipts have been collected and retained to

   15 demonstrate Defendants have received notice of Plaintiff's intention to file this lawsuit.

   16           32.   As more fully set forth herein above, Defendants were operators and/or
   17 owners of various equipment, buildings or other improvements which performed

   18 operations at the time of the release or disposal of the contaminants found at the

   19 FACILITY which constitute “hazardous waste” as that term is defined by RCRA, 42

   20 U.S.C. § 6903(5)(A)(B) and the duly promulgated regulations contained in 40 C.F.R.

   21 261 et seq.

   22           33.   Defendants, and each of them, were the only persons and/or entities that
   23 performed operations and/or handled Hazardous Substances and/or Hazardous Wastes

   24 on or near the Impacted Site during the period at least 1971 through present which

   25 could, or likely would, have caused the type of pollution resulting from Defendants’

   26 operations. Defendants also had substantial control over the Hazardous Wastes at the

   27 time of disposal or were otherwise actively involved in the waste disposal process.

   28 The pollutant releases could not, and would not, have occurred but for Defendants'

        32718                                    -10-
                                               Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 11 of 37 Page ID #:11

    1 negligent conduct.

    2           34.   The releases and/or disposal of Hazardous Wastes at the FACILITY have
    3 caused an imminent and/or substantial endangerment to health or the environment, by

    4 creating a health risk to: workers on the FACILITY; and/or neighboring properties;

    5 and/or groundwater in the area. This human health risk shall be increased and/or

    6 exacerbated in the event workers perform soil excavation at or around the Impacted

    7 Site. Furthermore, the vertical and horizontal migration of the Hazardous Wastes

    8 released by Defendants potentially endangers the drinking water supplies of a large

    9 number of the general public. This endangerment is evidenced by the fact that the

   10 pollution at the FACILITY may have migrated off-site. Hazardous vapors may also

   11 seep from the subsurface into the air space within the structures on the Impacted Site or

   12 into the air space of off-site structures to cause imminent and substantial impacts to the

   13 ambient air at concentrations in ways potentially harmful to human health.

   14 Defendants’ failure and/or refusal to take corrective action while the pollution

   15 continues to spread puts the public at risk.

   16           35.   As a matter of law, Plaintiff is entitled to prosecute and maintain this
   17 lawsuit, to obtain injunctive relief compelling FACILITY remediation, directing

   18 Defendants to: take action to address the endangerment which exists; participate in the

   19 pollution site investigation and clean up; pay the costs and expenses incurred by

   20 Plaintiff in connection with the Impacted Site to date; obtain payment for

   21 environmental consulting costs for Site assessment to date; and, obtain payment of

   22 attorneys’ fees pursuant to 42 U.S.C. § 6972(a)(1)(B).

   23           36.   As a matter of law, Defendants are strictly liable for all costs and
   24 expenses resulting from the releases or discharges of the Hazardous Wastes at the

   25 FACILITY. As a matter of law, there is an identifiable period of time during which

   26 pollution of the FACILITY by Defendants occurred. Plaintiff, when permitted by law,

   27 has or will join as Defendants all persons who operated the Impacted Site during the

   28 time which the pollution occurred; Plaintiff is entitled to prosecute this claim as a

        32718                                   -11-
                                              Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 12 of 37 Page ID #:12

    1 Private Attorney General. As a result, Defendants are jointly and severally liable for

    2 conducting all necessary Site assessment and/or remediation of releases or discharges

    3 of the Hazardous Wastes at the FACILITY relating to the areas of pollution caused by

    4 one or more Defendants.

    5           37.    Further, as a result of Defendants’ disposal of the Hazardous Wastes on
    6 the FACILITY, Plaintiff as owner of the FACILITY has incurred environmental

    7 consulting costs to identify and characterize the nature and extent of the pollution

    8 caused by Defendants and each of their respective releases or disposals of Hazardous

    9 Wastes at the FACILITY.

   10           38.    The regulated Hazardous Wastes described above have actually seeped
   11 into the soils and/or ground water at the FACILITY and polluted the Impacted Site.

   12 The Hazardous Wastes released by Defendants’ daily cause ongoing direct and actual

   13 harm to The Impacted Site for which remedial and preventative measures must be

   14 taken. As a direct and proximate result of Defendants and each of their releases and

   15 disposals of Hazardous Wastes at the FACILITY, Plaintiff has been damaged and

   16 caused to incur environmental agency oversight costs in a sum not yet fully

   17 ascertained, and to be proved at the time of trial. Based on the foregoing, Plaintiff is

   18 entitled to and hereby demands reimbursement from each Defendant for all of the costs

   19 necessary to respond to Defendants' pollution and each of their releases or disposals of

   20 Hazardous Wastes which have injured and continue to injure the Impacted Site; Private

   21 Attorney        General attorneys’ fees; and, injunctive relief compelling their
   22 implementation of remedial action.

   23                             SECOND CLAIM FOR RELIEF
   24                            (Recovery Pursuant to the HWCL
   25                                Against All DEFENDANTS)
   26           39.      Plaintiff repeats and realleges the allegations contained in Paragraphs 1
   27 through 38, inclusive and incorporates them by reference as though fully set forth.

   28           40.      The Hazardous Substances Accounts Act (“HSAA”) provides

        32718                                     -12-
                                                Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 13 of 37 Page ID #:13

    1 Defendants are “Persons” as defined by California Health and Safety Code §§ 25319.

    2           41.    The HSAA provides Defendants are “Responsible Parties” as defined
    3 by California Health and Safety Code § 25323.5 and CERCLA 42 U.S.C.

    4 §§ 9607(a)(1), 9607(a)(2) and 9607(a)(4).

    5           42.    The California Hazardous Waste Control Law (“HWCL”), (Health &
    6 Safety Code §§25100 et seq.) provides that Plaintiff may recover from Defendant

    7 Responsible Persons under the HSAA for its removal and/or remedial action costs

    8 incurred or to be incurred to remove and/or remedy the alleged releases or threatened

    9 releases of Hazardous Wastes at the Impacted Site.

   10           43.    Plaintiff alleges Defendants have released Hazardous Wastes at the
   11 Impacted Site, and/or have equitably and/or contractually assumed liability for such

   12 releases, within the meaning of California Health and Safety Code §§ 25320-25321.

   13           44.    Plaintiff alleges it has incurred, and will continue to incur, costs to
   14 perform “removal” and/or “remedial” actions to respond to the Hazardous Substances

   15 and Hazardous Wastes released by Defendants, and/or to respond to releases that

   16 Defendants have equitably and/or contractually assumed liability for, at the Impacted

   17 Site within the meaning of California Health & Safety Code §§ 25322-25323 and

   18 comparable sections of the HWCL.

   19           45.    Plaintiff is informed and believes and thereon alleges Defendants also
   20 violated: California Civil Code §§ 3479, 3480 and 3481; RCRA, 42 U.S.C. § 6972, et

   21 seq.; California Water Code (Dickey Act (Water Code §13010, et seq., repealed 1969);

   22 Porter-Cologne Act (Water Code § 13020, et seq.), by causing and/or permitting the

   23 discharge or release of the Hazardous Substances and/or Hazardous Wastes into the

   24 environment; California Water Code § 13304(a) (which provides that “[a] person who

   25 has discharged or discharges waste into the waters of this state . . . and creates . . . a

   26 condition of pollution or nuisance”), § 13050 (m)(1), 13265(c) and (d); and 13350(b);

   27 and, California Fish & Game Code § 2560. These resulted in violations of law which

   28 in turn support liability under Plaintiff’s HSAA claim.

        32718                                   -13-
                                              Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 14 of 37 Page ID #:14

    1           46.      Plaintiff alleges Defendants are Responsible Parties and therefore
    2 Plaintiff is entitled to recovery from Defendants pursuant to the HWCL, including but

    3 not limited to all present and future costs of pollution investigation, remediation and

    4 attorneys’ fees.

    5                              THIRD CLAIM FOR RELIEF
    6                 (For Continuing Public Nuisance against All Defendants)
    7           47.    Plaintiff repeats and realleges the allegations contained in Paragraphs 1
    8 through 46, inclusive, and incorporates them by reference as though fully set forth.

    9           48.    Defendants, and each of them, were the only persons and/or entities that
   10 owned and/or performed operations and/or handled Hazardous Substances and/or

   11 Hazardous Wastes on or near the FACILITY. Defendants owned and/or operated the

   12 FACILITY during the period at least 1971 through present. Defendants’ pollutant

   13 releases could not, and likely would not, have occurred but for Defendants’ negligent

   14 conduct.

   15           49.    At all material times, Defendants have allowed and permitted Hazardous
   16 Substances and/or Hazardous Wastes from the Impacted Site to leak and migrate onto

   17 and into the soil, soil vapor and groundwater adjacent to and underlying the Impacted

   18 Site. The pollutants released by Defendants are carcinogenic and highly toxic to plant,

   19 animal and human life. The pollutants potentially create a health risk to Site workers

   20 and/or neighboring properties in the event workers occupy indoor air spaces or perform

   21 soil excavation to further develop the Impacted Site and neighboring sites.

   22 Furthermore, the vertical and horizontal migration of the pollutants released by

   23 Defendants potentially endangers the drinking water supply of the general public.

   24 Hazardous vapors may also seep from the subsurface into the air space within the

   25 structures on the Impacted Site or into the air space of off-site structures to cause

   26 imminent impacts to the ambient air at concentrations potentially harmful to human

   27 health. Defendants’ failure and/or refusal to take corrective action while the pollution

   28 continues to spread puts the public at risk.

        32718                                     -14-
                                                Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 15 of 37 Page ID #:15

    1           50.   Defendants’ failure and/or refusal to abate the nuisance before the
    2 pollution further spreads puts a large number of the public at risk. In addition,

    3 Defendants' actions potentially affect the entire community or neighborhood, or, at a

    4 minimum, a considerable number of persons.

    5           51.   The former ownership, use and operation of the Impacted Site by
    6 Defendants constitutes a nuisance within the meaning of California Civil Code §§ 3479

    7 and 3480. Defendants’ actions are injurious to Plaintiff’s economic interests in the

    8 Impacted Site and interfere with Plaintiff’s comfortable and quiet use and enjoyment of

    9 the Impacted Site. In addition, Defendants’ pollution acts potentially affect an entire

   10 community or neighborhood, or, at a minimum, a considerable number of persons.

   11           52.   Plaintiff has given notice to Defendants, and each of them, of the damage
   12 caused by the pollution nuisance, and requested its abatement. However, Defendants,

   13 and each of them, have failed and/or refused, and continue to fail and/or refuse, to

   14 abate the pollution nuisance.

   15           53.   Defendants, and each of them, have threatened to and will, unless
   16 restrained by this court, continue to maintain the pollution nuisance and continue the

   17 acts complained of. Each and every of Defendants’ pollution nuisance acts have been,

   18 and will be, without Plaintiff’s consent, against Plaintiff’s will, and in violation of

   19 Plaintiff’s right of quiet use and enjoyment of the Impacted Site.

   20           54.   As a proximate result of the continuing pollution nuisance caused and
   21 maintained by the Defendants, Plaintiff has suffered: a substantial reduction in the

   22 monetary value and marketability of the Impacted Site; potential lost rental income; an

   23 impaired ability to pledge the Impacted Site as security for either operating lines of

   24 credit or capital improvement loans; an impaired ability to obtain loans or financing;

   25 the requirement of employing environmental to assess and potentially remediate the

   26 FACILITY and to incur costs related thereto; potential exposure to lawsuits due to

   27 exposures from workers at the Impacted Site and/or workers exposed to Hazardous

   28 Substances and Hazardous Wastes that have migrated off-site; and, the need to employ

        32718                                    -15-
                                               Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 16 of 37 Page ID #:16

    1 legal counsel and incur legal costs and attorneys’ fees.

    2           55.    As a further proximate result of the continuing abatable pollution nuisance
    3 created by Defendants, and each of them, Plaintiff is informed and believes it will be

    4 injured and sustain damages by reason of its inability to freely use, occupy, rent,

    5 refinance, pledge, hypothecate, secure, or sell the Impacted Site.

    6           56.    The pollution nuisance is continuing in nature and with implementation of
    7 reasonable remedial measures can be abated.

    8                             FOURTH CLAIM FOR RELIEF
    9                 (For Continuing Private Nuisance against All Defendants)
   10           57. Plaintiff repeats and realleges the allegations contained in Paragraphs 1
   11 through 56, inclusive, and incorporates them by reference as though fully set forth.

   12           58. Defendants, and each of them, were the only persons or entities that owned
   13 and/or performed operations and/or handled Hazardous Substances and/or Hazardous

   14 Wastes on or near the FACILITY for the period at least 1971 through present.

   15 Defendants caused the type of pollution which exists on the FACILITY. The pollutant

   16 releases could not, and likely would not, have occurred but for Defendants’ negligent

   17 conduct.

   18           59. At all material times, Defendants have allowed and permitted Hazardous
   19 Substances and/or Hazardous Wastes from the Impacted Site to leak into the soil, soil

   20 vapor and groundwater adjacent to and underlying the Impacted Site. The pollutants

   21 released are carcinogenic and are highly toxic to plant, animal and human life.

   22 Furthermore, the presence of the pollution at the Impacted Site interferes with

   23 Plaintiff’s quiet use and enjoyment of the Impacted Site. Furthermore, Plaintiff is

   24 prevented from making full use of its real estate investment to obtain more favorable

   25 refinancing of existing loans and/or financing of new loans on the Impacted Site.

   26 Finally, Plaintiff may lose opportunities to sell or rent the Impacted Site to prospective

   27 buyers or tenants who do not wish to perform operations at the Impacted Site which is

   28 polluted, and which potentially poses increased worker safety risks and for which the

        32718                                     -16-
                                                Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 17 of 37 Page ID #:17

    1 REGIONAL BOARD has issued a Responsible Party Letter.

    2           60. The ownership, use and maintenance of the Impacted Site by Defendants
    3 constitutes a nuisance within the meaning of § 3479 and § 3481 of the California Civil

    4 Code because it is injurious to Plaintiff’s economic interests in the Impacted Site and

    5 interferes with the comfortable and quiet use and enjoyment of the Impacted Site.

    6           61. Plaintiff has given notice to Defendants, and each of them, of the damage
    7 caused by the pollution nuisance, and requested its abatement, but Defendants, and

    8 each of them, have failed and/or refused, and continue to fail and/or refuse, to abate the

    9 pollution nuisance.

   10           62. Defendants, and each of them, have threatened to and will, unless restrained
   11 by this court, continue to maintain the pollution nuisance and continue the acts

   12 complained of. Each and every pollution nuisance act has been, and will be, without

   13 Plaintiff’s consent, against Plaintiff’s will, and in violation of Plaintiff’s right of quiet

   14 use and enjoyment of the Impacted Site.

   15           63. As a proximate result of the continuing pollution nuisance caused and
   16 maintained by the Defendants, Plaintiff has suffered: a substantial reduction in the

   17 monetary value and marketability of the Impacted Site; lost rental income; an impaired

   18 ability to pledge the Impacted Site as security for either operating lines of credit or

   19 capital improvement loans; impaired ability to obtain loans or financing; the

   20 requirement of employing environmental consultants to assess and potentially

   21 remediate pollution at the FACILITY, and to incur costs related thereto; exposure to

   22 potential lawsuit; and, the need to employ legal counsel and incur legal costs and

   23 attorneys’ fees.

   24           64. As a further proximate result of the continuing abatable pollution nuisance
   25 created by Defendants, and each of them, Plaintiff is informed and believes it will be

   26 injured and sustain damages by reason of its inability to freely use, occupy, rent,

   27 refinance, pledge, hypothecate, secure, or sell the Impacted Site.

   28           65. The pollution nuisance is continuing in nature and with implementation of

        32718                                     -17-
                                                Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 18 of 37 Page ID #:18

    1 reasonable remedial measures can be abated.

    2                               FIFTH CLAIM FOR RELIEF
    3                 (For Continuing Nuisance Per Se against All Defendants)
    4           66.    Plaintiff repeats and realleges the allegations contained in Paragraphs 1
    5 through 65, inclusive, and incorporates them by reference as though fully set forth.

    6           67.    Defendants, and each of them, were the only persons or entities that
    7 owned and/or performed operations and/or handled Hazardous Substances and/or

    8 Hazardous Wastes on or near the FACILITY during the period at least 1971 through

    9 present. Defendants caused the type of pollution which exists at the FACILITY. The

   10 pollutant releases could not, and likely would not, have occurred but for Defendants’

   11 negligent conduct.

   12           68.    At all material times, Defendants have allowed and permitted Hazardous
   13 Substances and/or Hazardous Wastes from the Impacted Site to leak and migrate onto

   14 and into the soil, soil vapor and groundwater adjacent to and underlying the Impacted

   15 Site. The pollutants released are carcinogenic and are highly toxic to plant, animal and

   16 human life. Furthermore, the presence of the pollution at the Impacted Site interferes

   17 with Plaintiff’s free use and enjoyment of the Impacted Site. Plaintiff is prevented

   18 from making full use of its real estate investment to obtain more favorable refinancing

   19 of existing loans and/or financing of new loans on the Impacted Site. Finally, Plaintiff

   20 may lose opportunities to sell or rent the Impacted Site to prospective buyers or tenants

   21 who do not wish to be involved with the Impacted Site because it is polluted.

   22           69.    The Hazardous Substances and Hazardous Wastes released also create a
   23 health risk to residents and workers on the Impacted Site and/or neighboring properties

   24 in the event they occupy indoor air spaces. Furthermore, the vertical and horizontal

   25 migration of the pollutants released by Defendants potentially endangers the drinking

   26 water supply of the general public. This danger is evidenced by the fact that the

   27 pollutants at the Impacted Site may have migrated off the Impacted Site.              The
   28 pollutants may have migrated through the soil and soil vapors at the Impacted Site and

        32718                                     -18-
                                                Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 19 of 37 Page ID #:19

    1 onto off-site properties to become a potential threat to human health because of the

    2 accumulation of harmful vapors in adjoining buildings. Defendants’ failure and/or

    3 refusal to abate the nuisance before the pollution spreads further puts a large number of

    4 the public at risk. Plaintiff is informed and believes and thereon alleges Defendants,

    5 and each of them, in breaching their duty of care, violated certain statutes, ordinances,

    6 and/or regulations of a public entity.

    7           70.   Plaintiff is informed and believes and thereon alleges Defendants violated
    8 RCRA, 42 U.S.C. § 6972, et seq., by causing and/or permitting the discharge or release

    9 of Hazardous Substances and/or Hazardous Wastes into the environment.

   10           71.   Plaintiff is informed and believes and thereon alleges Defendants also
   11 violated the: California Hazardous Substance Account Act (Health & Safety Code

   12 § 25300 et seq.); Hazardous Waste Control Law (Health & Safety Code § 25100 et

   13 seq.); California Water Code (Dickey Act (Water Code § 13010, et seq., repealed

   14 1969); Porter-Cologne Act (Water Code § 13020, et seq.); by causing and/or

   15 permitting the discharge or release of the Hazardous Substances and/or Hazardous

   16 Wastes into the environment; Proposition 65 - Safe Drinking Water and Toxic

   17 Enforcement Act of 1986,; California Health and Safety Code § 25249.5, et seq.;

   18 California Health and Safety Code § 25299(a), (b), and (c), and 25189(d); California

   19 Water Code § 13050 (m)(1), 13265(c) and (d); and 13350(b); and, California Fish &

   20 Game Code § 2560.

   21           72.   The Defendants have discharged carcinogenic Petroleum Wastes, and the
   22 Dry Cleaning Defendants have discharged Dry Cleaning Wastes, each into the waters

   23 of the state which have: (1) created a condition of pollution, or a nuisance as is defined

   24 by Water Code Section 13050(m). Plaintiffs allege either the creation of the condition

   25 of pollution, or excessive cancer exposure, or the creation of the condition of the

   26 nuisance, is sufficient to demonstrate a violation of Water Section 13304(a) as to all

   27 Defendants.      As to the creation of the condition of nuisance, the discharge of
   28 carcinogens which have created a condition of nuisance because each of those waste

        32718                                    -19-
                                               Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 20 of 37 Page ID #:20

    1 discharges are: (1) injurious to health, or is indecent or offensive to the senses, or an

    2 obstruction to the free use of property, so as to interfere with the comfortable

    3 enjoyment of life or property (as demonstrated by the presence of carcinogenic

    4 benzene concentrations in groundwater on the Impacted Site at concentrations much

    5 greater than the State MCL and/or cleanup goal, and by increased costs and risks

    6 caused by the Petroleum Wastes when Plaintiff is required to remediate the Petroleum

    7 Wastes; (2) Affects at the same time a considerable number of persons, although the

    8 extent of the annoyance or damage inflicted upon Plaintiff is unequal to those other

    9 persons affected (as demonstrated by the potential impacts to numerous of the

   10 Impacted Site’s tenants’ employees and visitors, and potential impacts to downstream

   11 property owners and tenants in the event the Defendants’ carcinogenic Petroleum

   12 Releases are allowed to flow unimpeded off the Impacted Site; and (3) Occurs during,

   13 or as a result of, the treatment or disposal of each of their wastes (as demonstrated by

   14 the Defendants’ improper disposal of the carcinogenic Petroleum Wastes from their

   15 underground storage tank system, and by their failure to properly remediate and treat

   16 the carcinogenic wastes once they disposed of them into the groundwater, thereby

   17 allowing them to flow unimpeded onto and potentially off of the Impacted Site).

   18           73.   As a proximate result of Defendants' statutory violations in connection
   19 with the ownership and/or operation of the FACILITY, and the leakage of hazardous

   20 and regulated substances and/or wastes into the soil and groundwater on the Impacted

   21 Site, Plaintiff has been caused damages and has suffered: exposure of residents to

   22 carcinogenic substances; a substantial reduction in the monetary value and

   23 marketability of the Impacted Site; an impaired ability to pledge the Impacted Site as

   24 security for either operating lines of credit or capital improvement loans; an impaired

   25 ability to obtain loans or financing; the requirement of employing environmental

   26 consultants to assess and remediate the FACILITY, and to incur costs related thereto;

   27 and, the need to employ legal counsel and incur legal costs and attorneys' fees.

   28           74.   Plaintiff’s injuries have resulted from an occurrence the nature of which

        32718                                    -20-
                                               Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 21 of 37 Page ID #:21

    1 the statutes, ordinances, and/or regulations specifically referred to herein were

    2 designed to prevent.

    3           75.    Plaintiff is a member of that class of persons for whose protection the
    4 statutes, ordinances, and/or regulations more specifically referred to herein were

    5 adopted to protect.

    6           76.    Defendants' violations of those statutes, ordinances, and/or regulations are
    7 unjustified and inexcusable because Defendants possessed the wherewithal to prevent

    8 the pollutant releases or discharges, or, once detected, to promptly and effectively

    9 remedy them so as to prevent prolonged exposure and injury to the environment. The

   10 pollution nuisance is continuing in nature and with implementation of reasonable

   11 remedial measures can be abated.

   12                               SIXTH CLAIM FOR RELIEF
   13                                  (Breach of Contract/Lease
   14                 Against Defendants Against Bay Area/Diablo Defendants)
   15           77.    Plaintiff repeats and realleges the allegations contained in Paragraphs 1
   16 through 76, inclusive, and incorporates them by reference as though fully set forth.

   17           78.    In or about April of 2007 a lease agreement ("Lease") was entered into by
   18 and between Plaintiff and Bay Area/Diablo Defendants. The Lease provided that the

   19 lessor was to lease the premises located at the Impacted Site to the lessee. Pursuant to

   20 the terms of the Lease, Bay Area/Diablo Defendants agreed to certain legal obligations

   21 as described below.

   22           79.    In addition to the Lease provisions alleged above in Paragraph 22,
   23 Plaintiff alleges the following specific Sections of the Lease have been violated Bay

   24 Area/Diablo Defendants relating to releases of Hazardous Substances or Hazardous

   25 Wastes at the Impacted Site:

   26
                      Section 4.2. Compliance with Laws: "Tenant shall at all times keep and
   27                 maintain the Premises in compliance with all applicable laws, ordinances,
   28                 statutes, rules, regulations, orders, directions and requirements of all

        32718                                      -21-
                                                 Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 22 of 37 Page ID #:22

    1
                 federal, state, county and municipal governments and of all other
                 governmental agencies or authorities having or claiming jurisdiction over
    2            the Premises or the business activities conducted thereon or therein and all
    3            of their respective departments, bureaus, agencies, or officers ( collectively,
                 "Applicable Laws") .... "
    4

    5            Section 4.4(b). Environmental Compliance: "Tenant's failure to respond or
                 take action after a Material Release1 as otherwise required in this Lease
    6            shall be a default hereunder."
    7
                 Section 4.4(c). Tenant's Responsibility for Hazardous Materials:
    8            "Hazardous Materials at the Premises shall be the responsibility of Tenant
    9            and Tenant shall be liable for and responsible for such Hazardous
                 Materials, including without limitation, at Tenant's sole cost (i) any Pre-
   10
                 Existing Environmental Condition3 ; (ii) permitting, reporting, assessment,
   11            testing, investigation, treatment, removal, remediation, transportation and
                 disposal of Hazardous Materials, as directed by any governmental agency,
   12
                 as required by Environmental Laws; (iii) damages, costs, expenditures, and
   13            claims for injury to persons, property, the Premises, and surrounding air,
                 land, surface water, and ground water resulting from such Hazardous
   14
                 Materials; (iv) claims by any governmental agency ... associated with
   15            injury to surrounding air, land, surface water and ground water or other
                 damage resulting from such Hazardous Materials ... ; (vi) fines, costs, fees,
   16
                 assessments, taxes, demands, orders, directives or any other requirements
   17            imposed in any manner by any governmental agency asserting jurisdiction,
   18
                 or under any Environmental Laws with respect to such Hazardous
                 Materials; (vii) damages, costs and expenditures for injury to natural
   19            resources to the extent caused by such Hazardous Materials as directed by
   20            any governmental agency or otherwise as required by Applicable Laws,
                 including Environmental Laws; (viii) compliance with Environmental
   21            Laws regarding the use, storage, transportation, release, disposal,
   22            dispensing or sale of Hazardous Materials; and (ix) any other liability or
                 obligation related to Hazardous Materials... [unless] caused by the
   23            negligence or willful misconduct of Landlord or its agents. Except as
   24            otherwise provided in Section 4.5(f) below, Landlord is not required to
                 incur any costs, fees (including attorneys', consultants' and/or expert
   25            witness fees) or expenses for environmental compliance, testing,
   26            investigation, assessment, remediation or cleanup relating to Hazardous
                 Materials, should Landlord incur any such reasonable costs, expenses or
   27
                 fees relating to Hazardous Materials at the Premises or surrounding lands
   28

        32718                                  -22-
                                             Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 23 of 37 Page ID #:23

    1
                 or surface water or ground water, Tenant shall promptly reimburse
                 Landlord for said costs, expenses or fees ... "
    2

    3            Section 4.4(d). Tenant's Environmental Indemnification: "Tenant hereby
                 agrees to indemnify, defend, and hold Landlord harmless from any and all
    4            actions, causes of action, claims, costs, damages ... , demands, expenses ... ,
    5            fines, injunctions, judgments, liabilities, liens, losses, obligations, penalties,
                 proceedings or suits ( collectively, "Claims") which arise before or during
    6            the term of the Lease as a result of Hazardous Materials.. . . This
    7            indemnification of Landlord by Tenant includes, without limitation, costs
                 incurred in connection with any investigation or site conditions or any
    8            cleanup, remedial, removal, or restoration work required by any federal,
    9            state, or local governmental agency or political subdivision because of
                 Hazardous Materials present in the soil or ground water on or under the
   10
                 Premises ... if the presence of any Hazardous Materials on the Premises
   11            result in any contamination of the Premises, Tenant shall promptly take all
                 actions at its sole expense as are recommended by environmental
   12
                 consultants hired by Tenant and are necessary to return the Premises to the
   13            condition required by the appropriate governmental authority ... "
   14
                 Section 17 .2. Indemnification of Landlord: " ... Tenant hereby agrees to
   15            indemnify, defend and save and hold Landlord harmless from and against
                 any and all Claims of every kind or nature ... incurred by Landlord, arising
   16
                 directly or indirectly from or out of (i) any failure by Tenant to perform any
   17            of the terms, provisions, covenants or conditions of this Lease on Tenant's
   18
                 part to be performed ... (iv) any failure of Tenant to comply with any
                 Applicable Laws of any governmental authority ... Tenant's indemnity
   19            obligations under this Article and elsewhere in this Lease arising prior to
   20            the expiration or earlier termination of this Lease shall survive any such
                 expiration or termination ... "
   21

   22            Section 17.3. Notice of Claim/Notice of Environmental Matters: "Tenant
                 shall promptly notify Landlord of any Claim involving the Premises, which
   23            is instituted or threatened against Tenant or Landlord of which Tenant
   24            receives notices or of which Tenant acquires knowledge. In the event
                 Landlord is made a party to any Claim against which Tenant has
   25            indemnified Landlord, as aforesaid, Tenant shall defend Landlord, pay all
   26            costs and shall provide effective counsel to Landlord in such litigation or,
                 at Landlord's option, shall pay all reasonable attorneys' fees and costs
   27
                 incurred by Landlord in connection with its own defense
   28            or settlement of said litigation."

        32718                                   -23-
                                              Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 24 of 37 Page ID #:24

    1           80.   During the period 2007 through the present Bay Area/Diablo Defendants
    2 breached the Lease respectively by committing waste on the Impacted Site, and

    3 causing or permitting releases of Hazardous Substances and/or Hazardous Wastes into

    4 the soil and groundwater underlying the Impacted Site from the Site's dispensers and/or

    5 underground storage tank system, and by not remediating pre-existing pollution as

    6 required under the Lease. As enumerated and alleged above, those releases and

    7 discharges are in violation of RCRA, the California Health & Safety Code, Water

    8 Code, Nuisance Code and Fish and Game Code, and as such constitute a breach of the

    9 Lease.

   10           81.   On numerous occasions, Plaintiff notified Bay Area/Diablo Defendants of
   11 its breaches. This included the September 27, 2018 RCRA Notice issued to such

   12 Defendants, and the May 7, 2019 30 Day Notice to Cure issued to Defendants. Bay

   13 Area/Diablo has failed and refused to respond to these notices, nor has it cured its

   14 breaches.

   15           82.   Plaintiff has performed all obligations it owes to Bay Area/Diablo
   16 Defendants except those obligations Plaintiff was prevented or excused from

   17 performing.

   18           83.   As a proximate result of Bay Area/Diablo Defendants' breaches of their
   19 respective leasehold obligations in connection with the operation of the Site and the

   20 leakage of hazardous substances and wastes into the soil and groundwater on the Site,

   21 Plaintiff has been caused damages and has suffered: a substantial reduction in the

   22 monetary value and marketability of the Impacted Site due to the Regional Board’s

   23 issuance of a Responsible Party Letter; lost rental income; an impaired ability to pledge

   24 the Site as security for either operating lines of credit or capital improvement loans; an

   25 impaired ability to obtain loans or financing; a lost business opportunity to sell the

   26 Impacted Site, a potential forfeiture of the Impacted Site due to the inability to sell the

   27 Impacted Site before an existing loan on the Impacted Site is due; lost profits relating

   28 to investment returns that would have been earned through the reinvestment of profits

        32718                                    -24-
                                               Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 25 of 37 Page ID #:25

    1 from the sale of the Impacted Site, which was improperly prevented in 2018 by Bay

    2 Area/Diablo Defendants' actions; the requirement of employing environmental

    3 consultants to assess and remediate the Site after the Regional Board’s issuance of the

    4 Responsible Party Letter, and to incur costs related thereto; and the need to employ

    5 legal counsel and incur legal costs and attorneys' fees to defend against actions initiated

    6 by the Regional Board and to pursue Bay Area/Diablo Defendants in this action.

    7           84.   Plaintiff alleges it did not become aware of the wrongful actions engaged
    8 in by Defendants until at least March of 2018, and that the Bay Area/Diablo

    9 Defendants actively concealed facts that potentially could have provided Plaintiff with

   10 notice of such actions. Furthermore, Plaintiff alleges that Defendants’ continued

   11 improper actions caused a continuous accrual of Plaintiff’s breach of contract action.

   12                            SEVENTH CAUSE OF ACTION
   13           (For Negligent Interference with Prospective Business Advantage
   14                          Against Bay Area/Diablo Defendants)
   15           85.   Plaintiff refers to the allegations contained in paragraphs 1 through 84
   16 inclusive, and incorporates them by reference as though fully set forth herein.

   17           86.   The Bay Area/Diablo Defendants had a common law and statutory duty to
   18 exercise reasonable care in determining the presence of pollution on the Impacted Site

   19 before selling the Impacted Site to Plaintiff, to prevent pollution from being released

   20 both before and after the sale of the Impacted Site, and to prevent interference with

   21 existing business dealings and relationships of Plaintiff regarding potential uses of the

   22 Impacted Site.

   23           87.   The Bay Area/Diablo Defendants were aware or should have been aware
   24 that if they did not act with due care, their actions would interfere with the numerous

   25 and varied prospective business relationships of Plaintiff.

   26           88.   The Bay Area/Diablo Defendants breached their duty of care by
   27 withholding information from Plaintiff about releases of pollution at the Impacted Site,

   28 both before and after Plaintiff’s purchase of the Impacted Site, refusing to take

        32718                                    -25-
                                               Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 26 of 37 Page ID #:26

    1 responsibility for the pollution present on the Impacted Site, improperly interfering

    2 with and ultimately impeding Plaintiff’s ability to sell the Impacted Site.

    3           89.   These improper actions in turn impacted loans obtained by Plaintiff where
    4 the Impacted Site was used as security, thereby causing a significant decrease in

    5 Plaintiff’s earnings from its ownership of the Impacted Site, and potentially causing

    6 Plaintiff to lose all ownership interest in the Impacted Site.

    7           90.   The Bay Area/Diablo Defendants’ actions as described above were so
    8 substantial in nature that they endanger Plaintiff’s ownership interest and deprive

    9 Plaintiffs of the possession of the Impacted Site.

   10           91.   Based upon statutory law, and the specific terms of the Lease, Plaintiff
   11 reasonably believed that Bay Area/Diablo Defendants, and each of them, would

   12 properly undertake all obligations to properly investigate and remediate pollution

   13 present on the Impacted Site, including both pollution released during the Lease, and

   14 pollution released prior to Plaintiff’s purchase of the Impacted Site. The decrease in

   15 Plaintiff’s potential revenue generated from the sale of the Impacted Site, and the

   16 interference with numerous of Plaintiff’s business dealings, would not have occurred

   17 but for Defendants’ negligent conduct.

   18           92.   As a proximate result of the Defendants' negligence Plaintiff has suffered:
   19 (1) a substantial reduction in earnings that would have resulted from the sale of the

   20 Impacted Site that was ultimately prevented by Defendants’ actions; (2) unnecessary

   21 exposure to numerous lawsuits from regulatory agencies directing Plaintiff to

   22 investigate and remediate the Impacted Site, and potentially financial institutions that

   23 have loaned funds to Plaintiff and ultimately may institute foreclosure proceedings if

   24 Plaintiff is unable to comply with the terms of the loan because of its inability to raise

   25 funds from the sale of the Impacted Site; (3) potential loss of ownership of the

   26 Impacted Site; and (4) the need to employ legal counsel and incur legal costs and

   27 attorney's fees.

   28           93.   Plaintiff alleges it did not become aware of the wrongful actions engaged

        32718                                    -26-
                                               Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 27 of 37 Page ID #:27

    1 in by Defendants until March of 2018, and that the Bay Area/Diablo Defendants

    2 actively concealed facts that potentially could have put Plaintiff on notice of such

    3 actions. Furthermore, Plaintiff alleges that Defendants’ improper actions caused a

    4 continuous accrual of Plaintiff’s cause of action.

    5                             EIGHTH CAUSE OF ACTION
    6                 (For Intentional Interference with Prospective Business
    7                    Advantage Against Bay Area/Diablo Defendants)
    8           94.   Plaintiff refers to the allegations contained in paragraphs 1 through 93
    9   inclusive, and incorporates them by reference as though fully set forth herein.
   10           95.   The Defendants had a common law and statutory duty to exercise
   11   reasonable care in determining the presence of pollution on the Impacted Site before
   12   selling the Impacted Site to Plaintiff, to prevent pollution from being released both
   13   before and after the sale of the Impacted Site, and to prevent interference with existing
   14   business dealings and relationships of Plaintiff regarding potential uses of the
   15   Impacted Site.
   16           96.   The Bay Area/Diablo Defendants were aware that if they did not act with
   17   due care, their actions would interfere with the numerous and varied prospective
   18   business relationships of Plaintiff.
   19           97.   The Bay Area/Diablo Defendants breached their duty of care by
   20   intentionally withholding information from Plaintiff about releases of pollution at the
   21   Impacted Site, both before and after Plaintiff’s purchase of the Impacted Site,
   22   intentionally refusing to take responsibility for the pollution present on the Impacted
   23   Site, intentionally improperly interfering with and ultimately impeding Plaintiff’s
   24   ability to sell the Impacted Site.
   25           98.   These improper actions in turn impacting loans taken by Plaintiff where
   26   the Impacted Site was used as security, thereby causing a significant decrease in
   27   Plaintiff’s earnings from its ownership of the Impacted Site, and potentially causing
   28   Plaintiff to lose all ownership interest in the Impacted Site.

        32718                                    -27-
                                               Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 28 of 37 Page ID #:28

    1           99.   The Bay Area/Diablo Defendants actions as described above were so
    2   substantial in nature that they endanger Plaintiff’s ownership interest and deprive
    3   Plaintiffs of the possession of the Impacted Site.
    4           100. Based upon statutory law, and the specific terms of the Lease, Plaintiff
    5 reasonably believed that Defendants, and each of them, would properly undertake all

    6 obligations to properly investigate and remediate pollution present on the Impacted

    7 Site, including both pollution released during the Lease, and pollution was released

    8 prior to Plaintiff’s purchase of the Impacted Site. The decrease in Plaintiff’s potential

    9 revenue generated from the sale of the Impacted Site, and the interference with

   10 numerous of Plaintiff’s business dealings, would not have occurred but for Defendants’

   11 intentional conduct.

   12           101. As a proximate result of the Defendants' negligence Plaintiff has suffered:
   13 (1) a substantial reduction in earnings that would have resulted from the sale of the

   14 Impacted Site that was ultimately prevented by Defendants’ actions; (2) unnecessary

   15 exposure to numerous lawsuits from regulatory agencies directing Plaintiff to

   16 investigate and remediate the Impacted Site, and potentially financial institutions that

   17 have loaned funds to Plaintiff and ultimately may institute foreclosure proceedings if

   18 Plaintiff is unable to comply with the terms of the loan because of its inability to raise

   19 funds from the sale of the Impacted Site; (3) potential loss of ownership of the

   20 Impacted Site; and (4) the need to employ legal counsel and incur legal costs and

   21 attorney's fees.

   22           102. The Bay Area/Diablo Defendants’ acts alleged above were willful,
   23 wanton, malicious and oppressive and justify the awarding of exemplary and punitive

   24 damages.

   25                                  NINTH CAUSE OF ACTION
   26    (Violations Of Business And Professions Code § 17200 (Unfair Competition)
   27                          Against Bay Area/Diablo Defendants)
   28           103. Plaintiff realleges and incorporates by reference Paragraphs 1 through 102

        32718                                    -28-
                                               Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 29 of 37 Page ID #:29

    1 above, as though they are set forth in full herein.

    2           104. Beginning by at least 2007, Bay Area/Diablo Defendants engaged in
    3 actions which constitute unfair business competition as defined in California Business

    4 and Professions Code § 17200. These violations include violation of each of the

    5 statutes included in this Complaint, in addition to statutes precluding the engagement

    6 of fraud and deceit, including but not limited to Civ. Code §§1572, 1573, 1709 and

    7 1710.

    8           105. During the course of negotiation of the purchase of the Impacted Site Bay
    9 Area/Diablo Defendants’ acts and practices of unfair competition included the

   10 fraudulent acts and activities state above. Furthermore, Plaintiffs allege these facts,

   11 combined with other actions taken by Bay Area/Diablo Defendants (where such

   12 defendants refused to comply with governmental orders directing them to investigate

   13 and remediate pollution released by them on other sites), demonstrates a pattern and

   14 practice of improper activities engaged in by such Defendants for the purpose of

   15 inducing Plaintiff to purchase the Impacted Site, and/or avoiding their duties to

   16 remediate the pollution present on the Impacted Site.

   17           106. By committing the acts as alleged above, Bay Area/Diablo Defendants
   18 engaged in an unlawful practice and acts constituting unfair competition within the

   19 meaning of Business and Professions Code Sections 17200 et seq. Plaintiff alleges the

   20 following      constitute actionable Section 17200 violations: (1) Defendants’
   21 misrepresentations and concealment of facts during the negotiations of the Purchase of

   22 the Impacted Site; (2) Defendants’ misrepresentation of facts to the Regional Board

   23 concerning the source of contamination present at the Impacted Site (which ultimately

   24 resulted in a denial of the ability to access funds available from the Regional Board to

   25 investigate and remediate the Impacted Site); (3) Defendants’ continued failure to

   26 inform Plaintiff of ongoing enforcement actions by the Regional Board during the Bay

   27 Area/Diablo Defendants’ tenancy; and (4) Defendants’ continued refusal to comply

   28 with Regional Board directives to investigate and remediate the pollution on the

        32718                                    -29-
                                               Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 30 of 37 Page ID #:30

    1 Impacted Site.      These improper actions ultimately allowed the Bay Area/Diablo
    2 Defendants to continue occupation of the Impacted Site and to profit from operations

    3 performed at the Impacted Site.

    4           107. As a direct and proximate result of each Bay Area/Diablo Defendants’
    5 conduct, as set forth herein, these defendants have received ill-gotten gains, including,

    6 but not limited to: (1) proceeds from the sale of the Impacted Site; (2) income from

    7 continued operations at the Impacted Site; (3) payment by Plaintiff of investigation and

    8 remediation fees which were the legal obligation of those defendants to incur; and,

    9 (4) avoidance of those Defendants’ regulatory agency duties to remediate the Impacted

   10 Site. In addition, Plaintiff is entitled to statutory penalties associated with each separate

   11 violation of the statute.

   12           108. Plaintiff alleges it did not become aware of the wrongful actions engaged
   13 in by Defendants until at least March of 2018, and that the Bay Area/Diablo

   14 Defendants actively concealed facts that potentially could provide Plaintiff with notice

   15 of such actions. Furthermore, Plaintiff alleges that Defendants’ continued improper

   16 actions caused a continuous accrual of Plaintiff’s cause of action.

   17                                 TENTH CAUSE OF ACTION
   18             (Statutory Failure to Disclose - Violations of Health And Safety Code
   19                        § 25359.7 Against Bay Area/Diablo Defendants)
   20           109. Plaintiff realleges and incorporates by reference Paragraphs 1 through 108
   21 above, as though they are set forth in full herein. ).

   22           110. Plaintiff alleges Health and Safety Code § 25359.7 “imposes liability on
   23 an owner of nonresidential real property who knows, or has reasonable cause to

   24 believe, that there is hazardous substance on or under the property and fails to notify a

   25 potential buyer…” (Health & Saf. Code, § 25359.7, subd. (a).) Plaintiff alleges this is

   26 a strict liability statute.

   27           111. Plaintiff alleges the Bay Area/Diablo Defendants failed or refused to
   28 provide proper written notice to Plaintiff about the actual presence and impacts of

        32718                                     -30-
                                                Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 31 of 37 Page ID #:31

    1 Hazardous Substances or Hazardous Waste contamination before Plaintiff purchased

    2 the Impacted Site and executed the Sales Agreement.

    3           112. Plaintiff alleges that the disclosure requirements at issue in § 25359.7
    4 reflect legislative judgments as to what information should be readily available for

    5 commercial transactions and to market participants to consider when negotiating or

    6 agreeing to a contract, even when one party could easily contract to secure that

    7 information from the other party. Therefore, whether relevant information was or was

    8 not available to Plaintiff through investigation at the time it executed the Lease (and all

    9 subsequent executed contracts) does not obviate Defendants’ violation of the

   10 disclosure statute.

   11           113. Plaintiff further alleges § 25359.7 requires specific written notice, and that
   12 Bay Area/Diablo Defendants’ failure to provide such written notice subjects them “to

   13 actual damages and any other remedies provided by law.”

   14           114. Plaintiff alleges had the necessary written disclosures been made to
   15 Plaintiff as required by § 25359.7, it would not have purchased the Impacted Site.

   16 Therefore, Bay Area/Diablo Defendants’ failure to provide the proper written notice of

   17 the presence of the pre-existing pollution breached the written disclosure requirements

   18 of § 25359.7, and Plaintiff is entitled to recover all consequential damages associated

   19 with the breach of the statute, in addition to penalties associated with each violation of

   20 the statute.

   21           115. Plaintiff alleges it did not become aware of the wrongful actions engaged
   22 in by Defendants until at least March of 2018, and that the Bay Area/Diablo

   23 Defendants actively concealed facts that potentially could provide Plaintiff with notice

   24 of such actions. Furthermore, Plaintiff alleges that Defendants’ continued improper

   25 actions caused a continuous accrual of Plaintiff’s cause of action.

   26 / / /

   27 / / /

   28 / / /

        32718                                      -31-
                                                 Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 32 of 37 Page ID #:32

    1                           ELEVENTH CLAIM FOR RELIEF
    2                                 (For Equitable Indemnity
    3                                  Against All Defendants)
    4           116. Plaintiff repeats and realleges the allegations contained in Paragraphs 1
    5 through 115, inclusive, and incorporates them by reference as though fully set forth.

    6           117. The costs incurred by Plaintiff in investigating, and to be incurred in the
    7 future when abating the conditions at the Impacted Site are and will be the result of

    8 Defendants' improper conduct and/or management of hazardous substances and/or

    9 wastes and the conditions they have caused.

   10           118. Plaintiff is entitled to full, or at least partial, equitable indemnity from
   11 Defendants for all costs previously incurred, and all those costs which may be incurred

   12 by Plaintiff in the future testing for and abating the hazardous conditions at the

   13 Impacted Site in response to, and in defense of, the governmental agency

   14 environmental regulatory proceedings and Plaintiff in the actions alleged above and

   15 any future claims brought or threatened by adjacent property owners which have had

   16 their property contaminated as a result of Defendants' releases at the Impacted Site.

   17                            TWELFTH CLAIM FOR RELIEF
   18           (For State and Federal (28 U.S.C. § 2201(a) and 42 U.S.C. § 9613(g))
   19                        Declaratory Relief against All Defendants)
   20           119. Plaintiff repeats and realleges the allegations contained in paragraphs 1
   21 through 118, inclusive, and incorporates them by reference as though fully set forth.

   22           120. An actual controversy has arisen and now exists between Plaintiff and
   23 Defendants in that Plaintiff contends, and Defendants and each of them deny,

   24 responsibility for the pollution, Hazardous Substances and/or Hazardous Wastes

   25 caused or permitted to be released into the environment at the FACILITY rests solely

   26 and entirely upon Defendants.

   27           121. Defendants, by reason of their ownership and operation of the
   28 FACILITY, each had exclusive possession, custody and control of the FACILITY

        32718                                     -32-
                                                Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 33 of 37 Page ID #:33

    1 during the periods of the pollutant releases.

    2           122. In addition to Plaintiff’s state law rights declaratory relief, Plaintiff seeks
    3 federal declaratory relief under § 2201 of the Declaratory Judgment Act, 28 U.S.C.

    4 § 1331, et seq. relating to all Federal statutory claims asserted and independently seeks

    5 declaratory relief under RCRA. Plaintiff therefore requests a judicial determination of

    6 rights, and a declaration of the duties and obligations of the Defendants, in responding

    7 to the alleged releases and threatened releases of Hazardous Substances and Hazardous

    8 Wastes into the soil, soil gas, air, surface water and/or groundwater at and from the

    9 Impacted Site.

   10           123. A dispute and controversy exists regarding:
   11                 (a)    Which persons and entities are responsible for causing pollution at
   12 the FACILITY;

   13                 (b)    Which persons and entities are responsible for Site pollution
   14 assessment and remediation of the FACILITY;

   15                 (c)    The time period in which FACILITY pollution remediation should
   16 occur;

   17                 (d)    The appropriate means and costs for pollution remediation of the
   18 FACILITY;

   19                 (e)    The scope of the pollution remediation of the FACILITY;
   20                 (f)    The exact nature and extent of Plaintiff’s economic damages
   21 incurred;

   22                 (g)    Which parties are responsible for payment of civil penalties (if
   23 any); and,

   24                 (h)    Whether Plaintiff is entitled to recover attorneys' fees.
   25           124. Plaintiff believes additional issues will arise requiring judicial
   26 determination as the litigation progresses. A judicial declaration is necessary and

   27 appropriate at this time in order that Plaintiff may ascertain its rights and duties with

   28 respect to Plaintiff’s claims for damages.

        32718                                      -33-
                                                 Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 34 of 37 Page ID #:34

    1                                PRAYER FOR RELIEF
    2           WHEREFORE, PLAINTIFF prays of this Court as follows:
    3                        ON THE FIRST CLAIM FOR RELIEF:
    4           1.   For issuance of an injunctive order directing Defendants to take action to
    5 address the endangerment which exists from the pollution and compelling Defendants

    6 to perform FACILITY pollution remediation and/or to pay the costs of FACILITY

    7 pollution remediation implemented by Plaintiff in the future until such time as a “No

    8 Further Action Is Required” letter for soil, soil vapor and groundwater pollution is

    9 issued by the governmental regulatory agency responsible for overseeing FACILITY

   10 remediation;

   11           2.   For issuance of an injunctive order directing Defendants to participate in
   12 the site investigation and/or pay the costs of investigation implemented by Plaintiff in

   13 the future until such time as a “No Further Action Is Required” letter for soil, soil

   14 vapor and groundwater pollution is issued by the governmental regulatory agency

   15 responsible for overseeing FACILITY remediation;

   16           3.   For the costs, and Impacted Site pollution investigation related expenses,
   17 incurred by Plaintiff in connection with the Impacted Site to date since issuance of

   18 Plaintiff’s Notice of Intent to Sue;

   19           4.   For all environmental, analytical and expert response costs; and,
   20           5.   For reasonable attorneys' fees as a Private Attorney General and all costs
   21 and fees of litigation incurred.

   22                      ON THE SECOND CLAIM FOR RELIEF:
   23           6.   For Plaintiff’s Response Costs incurred, or to be incurred;
   24           7.   For all other related costs incurred herein;
   25           8.   For a declaration and/or determination Defendants are responsible for
   26 paying to and/or reimbursing Plaintiff for all past and future costs to investigate and

   27 remediate pollution at the Impacted Site incurred, or to be incurred; and,

   28           9.   For attorneys' fees and costs relating to the investigation of responsible

        32718                                   -34-
                                              Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 35 of 37 Page ID #:35

    1 parties for the Impacted Site.

    2           ON THE THIRD, FOURTH AND FIFTH, CLAIM FOR RELIEF:
    3           10.   For all costs of pollution investigation and remediation incurred within the
    4 past three (3) years of filing this lawsuit;

    5           11.   For all other related costs incurred herein within the relevant time period;
    6           12.   For issuance of an injunctive order compelling Defendants to pay for
    7 and/or to remediate pollution on the Impacted Site; and,

    8           13.   For attorneys' fees and costs relating to the investigation of responsible
    9 parties for the Impacted Site pursuant to California Code of Civil Procedure § 1021.5

   10 and 1021.6 and as otherwise permitted by statute.

   11                        ON THE SIXTH CLAIM FOR RELIEF:
   12           14.   For all Plaintiff’s consequential damages including response costs,
   13 consulting costs and related expenses as provide by contract, including lost profits, lost

   14 business profit for the sale of the Impacted Site and/or reinvestment of the profits’

   15 proceeds, response costs, consulting costs and related expenses as provide by contract;

   16           15.   For attorneys’ fees, costs and interest as provided for by agreement;
   17           16.   For punitive and exemplary damages pursuant to all intentional acts; and,
   18           17.   For express indemnity as provided for by agreement.
   19              ON THE SEVENTH AND EIGHTH CLAIM FOR RELIEF:
   20           18.   For all Plaintiff’s consequential damages including lost profits, lost
   21 business profit for the sale of the Impacted Site and/or reinvestment of the profits’

   22 proceeds, response costs, consulting costs and related expenses as provide by contract;

   23           19.   For attorneys’ fees, costs and interest; and,
   24           20.   For exemplary and punitive damages pursuant to all intentional acts and
   25 causes of action.

   26                 ON THE NINTH AND TENTH CLAIM FOR RELIEF:
   27           21.   Pursuant to California Business and Professional Code § 17203, that Bay
   28 Area/Diablo Defendants, their successors, agents, representatives, employees and all

        32718                                     -35-
                                                Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 36 of 37 Page ID #:36

    1 persons who act in concert with Defendants be permanently enjoined from committing

    2 any acts of unfair competition, including each of the violations alleged in the Ninth and

    3 Tenth Causes of Action;

    4           22.   Pursuant to California Business and Professions Code § 17206, Bay
    5 Area/Diablo Defendants be ordered to pay a civil penalty in the amount of Two

    6 Thousand Five Hundred Dollars ($2,500.00) for each violation of California Business

    7 and Professions Code § 17200 by Defendants as proven at trial;

    8           23.   For all statutory penalties associated with each violation of Health and
    9 Safety Code § 25359.7;

   10           24.   For restitution of all ill gotten gains by the Bay Area/Diablo Defendants,
   11 including but not limited to all funds paid by Plaintiff to the Bay Area/Diablo

   12 Defendants to purchase the Impacted Site;

   13           25.   For all consequential damages, including lost profits, lost business profit
   14 for the sale of the Impacted Site and/or reinvestment of the profits’ proceeds, response

   15 costs, consulting costs and related expenses as provide by contract;

   16           26.   For punitive and exemplary damages pursuant to all intentional acts;
   17           27.   For all damages recoverable under all other causes of action; and,
   18           28.   For an award of attorneys' fees pursuant to California Code of Civil
   19 Procedure § 1021.5 and 1021.6 and as otherwise permitted by statute.

   20                     ON THE ELEVENTH CLAIM FOR RELIEF:
   21           27.   For a determination Plaintiff is entitled to full, or at least partial, equitable
   22 indemnity from Defendants for all costs previously incurred, and all those costs which

   23 may be incurred by Plaintiff in the future testing for and abating the hazardous

   24 conditions at the Impacted Site in response to, and in defense of, the governmental

   25 agency environmental regulatory proceedings alleged above and any future claims

   26 brought or threatened by adjacent property owners which have had their property

   27 contaminated as a result of Defendants' releases at the Impacted Site; and,

   28           28.   For an award of attorneys' fees pursuant to California Code of Civil

        32718                                      -36-
                                                 Complaint
Case 2:20-cv-06088-DSF-PJW Document 1 Filed 07/08/20 Page 37 of 37 Page ID #:37

    1 Procedure § 1021.5 and 1021.6 and as otherwise permitted by statute.

    2                        ON THE TWELFTH CLAIM FOR RELIEF:
    3           29.    For a finding and declaration of the court concerning:
    4                  (a)    Which persons and entities are responsible for causing Plaintiff’s
    5 damages;

    6                  (b)    Which persons and entities are responsible for Impacted Site
    7 pollution assessment and remediation;

    8                  (c)    The time period in which Impacted Site pollution remediation
    9 should occur;

   10                  (d)    The appropriate means and costs for pollution remediation;
   11                  (e)    The scope of the pollution remediation;
   12                  (f)    The exact nature and extent of Plaintiff’s economic and restitution
   13 damages incurred;

   14                  (g)    Which parties are responsible for payment of civil penalties (if any)
   15 as alleged by Plaintiff in the Complaint;

   16                  (h)    Whether punitive damages should be awarded; and,
   17                  (i)    Whether Plaintiff is entitled to recover attorneys' fees and costs
   18 of litigation and interest.

   19                               DEMAND FOR JURY TRIAL
   20           Plaintiff demands a trial by jury for all causes of action under which it is entitled
   21 to a jury trial.

   22
        DATED: July 8, 2020                 BOIS & MACDONALD
   23

   24

   25                                    By:/s/JAMES C. MACDONALD
                                               THOMAS J. BOIS, II
   26                                          JAMES C. MACDONALD
                                               Attorneys for Plaintiff
   27                                          SLOW RIVER, LLC, a California Limited
                                               Liability Company
   28

        32718                                      -37-
                                                 Complaint
